DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 12, 13, 15, 29, 30, 49, 52 and 67-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over James US 6,685,826.

	Claims 1, 10, 12-13, 29 and 68, James teaches a mechanical filter apparatus comprising: a filter chamber (202) containing a plurality of mechanical filter elements (102) forming a static filter pack, each of the mechanical filter elements comprising multiple filter cells (122) each having lengths between 5.9 and 9.9mm (fig. 1-9, col. 5, 2 or 2.8-2.9 mm2.
The recited cross section area of each cell is merely a change in the relative dimensions of the cells. James also envisions variously sized filter tubes (col. 6, lines 46-50) as well as the number, shape and placement of the divider walls can be varied (col. 6, lines 20-24). Additionally, James also teaches that the cells block solids and the size of the cells dictates the size of the solids blocked and retained therein (col. 6, lines 25-37). Therefore, one of ordinary skill in the art would readily recognize that the relative size of the cells can be optimized to capture a desired size of particulate. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955). James further teaches that waste is trapped within and on the tubes (102) (col. 10, line 33 – col. 11, line 33). In order for waste to be trapped within the tubes of James, it must, by necessity, be smaller than the filter cells of the tube. The recitation of the filter elements preforming mechanical filtration by controlling fluid dynamics within the filter pack and particulates settling within the filter cells and the particulates falling out of suspension within the filter cells is a process limitation that does not provide any further structural limitation to the filter element. The filter element of James is capable of performing the recited function. The recitation of the filter element performing filtration of water in a swimming pool or the filter apparatus being a swimming pool filter apparatus is a recitation of intended use and does not provide any further structural limitations to the apparatus.
2. The recited internal volume is merely a recitation of a change in the relative dimensions of the filter cells. James also envisions variously sized filter cells (col. 6, lines 46-50). [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
	Claim 30, James further teaches the mechanical filter apparatus is operable to generate a flow of fluid through the filter chamber (fig. 1-9).
Claim 69, James further teaches the mechanical filter element has an aspect ratio but does not teach the recited range of aspect ratio. The recited aspect ratios are merely a recitation of a change in the relative dimensions of the mechanical filter elements. James also envisions variously sized filter elements (col. 6, lines 46-50). [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
	Claim 70, James further teaches a pump (320) for pumping water from a source to the filter apparatus (fig. 9). The recitation of the apparatus configured to provide a range of flow rate per unit surface area of the filter pack which is a process limitation and does not provide any further structural limitation to the apparatus.
2.
The recited cross section area of each cell is merely a change in the relative dimensions of the cells. James also envisions variously sized filter cells (col. 6, lines 46-50). Additionally, James also teaches that the cells block solids and the size of the cells dictates the size of the solids blocked and retained therein (col. 6, lines 25-37). Therefore, one of ordinary skill in the art would readily recognize that the relative size of the cells can be optimized to capture a desired size of particulate. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

	Claim 67, James teaches the method of claim 49 but does not teach the recited flow rate per unit surface area of the filter pack. James teaches the filter system should be sized to adequately filter the desired volume of fluid (col. 9, lines 44-53). The recited range of flow rate is merely a recitation of a desired flow rate to achieve an adequate filtering of a desired volume of fluid. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 17 and 71-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over James ‘826 in view of Strigle Jr. US 4,122,011.

Claim 17, James teaches as obvious the mechanical filter element of claim 1 and further teaches a first and a second filter cell (122) but does not teach the first cell configured to filter particulates smaller than particulates filtered by the second filter cell. James teaches the dimensions of the cells determine the size of particulate filtered by the cell (col. 6, line 25-37) and that the divider walls (114) can be varied to achieve different shapes, numbers and placements of the divider walls (col. 6, lines 20-25) which will inherently change the size and/or shape of the various cells. Additionally, providing variously sized cells within a mechanical filter element is a well-known technique in the art as demonstrated by Strigle (fig. 1-22) and would have been well 
Claims 71 and 72, James further teaches a plurality of filter cells (122) but does not teach inner and outer filter cells disposed radially outside the inner filter cells or an internal rectangular frame forming a separation wall. James teaches the dimensions of the cells determine the size of particulate filtered by the cell (col. 6, line 25-37) and that the divider walls (114) can be varied to achieve different shapes, numbers and placements of the divider walls (col. 6, lines 20-25). Providing inner cells and outer cells disposed radially outside the inner filter cells is a well-known technique in the art as demonstrated by Strigle (fig. 7, 9, 11, 15 and 17) as well as providing an internal rectangular frame forming separation wall between the filter cells with a plurality of radial members (fig. 17) and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 44-46 and 54 are is/are rejected under 35 U.S.C. 103 as being unpatentable over James ‘826 in view of GB 2,101,901.

Claims 44 and 54, James teaches as obvious the apparatus of claim 29 and the method of claim 52 but does not teach introducing air through an air supply conduit.

Claim 45, GB further teaches the air supply conduit supplies air to outlets disposed at the base of the filter chamber (fig. 3).
Claim 46, James further teaches the filter chamber being substantially sealed and the air supply conduit of GB is capable of drawing air into the conduit as fluid is drained from the filter chamber.

Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.
Applicant argues that James does not consider the express requirement of claim 1 that each filter cell has a length greater than or equal to 6mm. As stated in the rejection above, the filter cells of James are between 5.9 and 9.9mm. One of ordinary 
Applicant argues that James teaches that the solid waste blocked by the inner passages is larger than the dimensions of the inner passage 122. Col. 6, lines 33-35 does teach that the inner passage (filter cells) block solid waste that is larger than the dimensions of the inner passage, however, James also teaches the tubes trap waste within and on the tubes and thus waste would be located within the inner passages to be located within the tubes, as taught by James (col. 10, line 33 – col. 11, line 33). In order for waste to be trapped within the tubes it will necessarily be smaller than the inner passages to be able to fit within the tubes as taught by James. Therefore, the recited function of the filter element is taught by James. Applicant argues there is nothing to suggest that smaller solid object pass through the restricted openings and become trapped inside the inner passages of the tubes of James. With respect to claims 1 and 29, this is immaterial to the patentability of the invention as this pertains to the function of the filter element and apparatus and the claims are directed to an apparatus not a process. Regarding the process, as detailed above, it would have been obvious to one of ordinary skill in the art to modify the filter element of James to have the recited dimensions and therefore the filter element is presumed to perform the recited function.
Applicant argues that the teaching in James of the waste being trapped within and on the bio-tubes refers collectively to the bio-tubes and not to individual bio-tubes. Again, the claims are directed to an apparatus and how the tubes collect waste is 
Applicant argues that James is silent as to whether the number of divider walls 114 should be increased or decreased. James expressly states, “…the number, shape, and placement of the external ribs 112 and divider walls 114 can be varied…” (col. 6, lines 20-25).
Applicant argues that one of ordinary skill in the art would not modify the tubes of James to trap smaller particles as the smaller particles would overwhelm the ability of the bacteria to keep up with accumulation of waste. James acknowledges that waste will accumulate over time as the bacteria is incapable of processing all of the waste (col. 11, lines 3-10) and provides a backwashing process to deal with such an eventuality. Therefore, one of ordinary skill in the art would not be motivated away from modifying the tubes as claimed as smaller passages will trap some amount of smaller waste but will also provide greater surface area for colonization of bacteria.

Applicant argues that the fundamental operation of the filter of Strigle is not applicable to the filter system of James. Both Strigle and James are concerned with biological filtration of fluid flowing through a container containing filtering tubes with high surface area. There is no indication in the teaching of Strigle that would indicated that the operation thereof is not applicable to James.
Applicant’s arguments with respect to claim 46 is addressed in the body of the rejection above.
Applicant argues that James does not contemplate the flow rate through the container since it is not relevant to the efficacy of the filtration performed by the system. While it is true that James does not contemplate the flow rate through the container one of ordinary skill in the art would readily recognize that the flow rate through the container is relevant to the efficacy of the filtration. One of ordinary skill in the art would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778